Citation Nr: 1445503	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-25 337	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.   Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to August 1964 and from February 1966 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the VA Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for initial ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal.  See April 2014 report of contact.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


